IN THE SUPREME COURT OF IOWA
                                No. 12–0024

                         Filed February 14, 2014


STATE OF IOWA,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR STORY COUNTY,

      Defendant.


      On review from the Iowa Court of Appeals.



      Certiorari to the Iowa District Court for Story County, Timothy J.

Finn, Judge.



      The district court determined a sex offender was eligible for

modification of his offender registration obligation.   The State filed a

petition for writ of certiorari. WRIT ANNULLED.



      Thomas J. Miller, Attorney General, and John R. Lundquist,

Assistant Attorney General, for plaintiff.



      Andrew J. Boettger of Hastings, Gartin & Boettger, LLP, Ames, for

defendant.
                                      2

HECHT, Justice.

      An individual convicted of a sex offense sought modification of his

sex offender registration obligation. After determining the individual met

the requirements of the statutory registration modification provision, the

district court granted modification and ordered the individual removed

from the offender registry. The State filed a petition for writ of certiorari,

contending the district court erred in determining the individual was

eligible for modification under the provision. We granted the petition and

transferred the case to the court of appeals. On further review of the
decision of the court of appeals, we annul the writ.

      I. Background Facts and Proceedings.

      David Buchwald was eighteen years old when he pleaded guilty to

a single count of lascivious acts with a child in February 2002.

Buchwald was sentenced and incarcerated as an adult. Upon his release

from prison in April 2004, Buchwald was required to register as a sex

offender for ten years under the then-existing version of Iowa’s sex

offender registry statute.   He registered and remained on the registry

without incident until he petitioned for modification of his requirement in

February 2011.

      Iowa’s legislature amended the registry statute significantly in

2009 and added a provision under which persons subject to registration

requirements may petition the district court for modification. See Iowa

Code § 692A.128 (Supp. 2009). The provision grants the district court

authority to modify registration obligations if certain conditions are met.

Id. The relevant subsections provide:

            1. A sex offender who is on probation, parole, work
      release, special sentence, or any other type of conditional
      release may file an application in district court seeking to
      modify the registration requirements under this chapter.
                                     3
             2. An application shall not be granted unless all of the
      following apply:

             a. The date of the commencement of the requirement
      to register occurred at least two years prior to the filing of
      the application for a tier I offender and five years prior to the
      filing of the application for a tier II or III offender.

            b. The sex offender has successfully completed all sex
      offender treatment programs that have been required.

            c. A risk assessment has been completed and the sex
      offender was classified as a low risk to reoffend. The risk
      assessment used to assess an offender as a low risk to
      reoffend shall be a validated risk assessment approved by
      the department of corrections.

            d. The sex offender is not incarcerated when the
      application is filed.

             e. The director of the judicial district department of
      correctional services supervising the sex offender, or the
      director’s designee, stipulates to the modification, and a
      certified copy of the stipulation is attached to the
      application.

            ....

             5. The court may, but is not required to, conduct a
      hearing on the application to hear any evidence deemed
      appropriate by the court.     The court may modify the
      registration requirements under this chapter.

             6. A sex offender may be granted a modification if the
      offender is required to be on the sex offender registry as a
      result of an adjudication for a sex offense, the offender is not
      under the supervision of the juvenile court or a judicial
      district judicial department of correctional services, and the
      department of corrections agrees to perform a risk
      assessment on the sex offender.            However, all other
      provisions of this section not in conflict with this subsection
      shall apply to the application prior to an application being
      granted except that the sex offender is not required to obtain
      a stipulation from the director of a judicial district
      department of correctional services, or the director’s
      designee.

            ....

Id.
                                     4

      Before the 2009 amendments, the registry statute had no similar

modification provision—instead, persons on the registry could seek only

determinations of “whether the offense for which the person ha[d] been

convicted require[d] the person to register,” and “whether the period of

time during which the person [was] obligated to register . . . [had]

expired.” See id. § 692A.8 (2009).

      In his 2011 petition, Buchwald invoked the new modification

provision and alleged he met or could meet each of the provision’s

prerequisites for adjustment of his obligation. More specifically, he noted
he was not incarcerated or under any other probationary oversight at the

time, he had been classified as a tier II offender and had been on the

registry for more than five years, and he had not been ordered to undergo

any sex offender treatment program. Because the provision also requires

a risk assessment classifying an offender as low risk to reoffend as a

prerequisite for modification, Buchwald requested an assessment, which

the district court ordered.

      Initially, Buchwald relied on subsection 6 of section 692A.128 as

the basis for his eligibility for modification. See id. § 692A.128(6) (2011)

(“A sex offender may be granted a modification if the offender is required

to be on the sex offender registry as a result of an adjudication for a sex

offense . . . .”).   When the district court ordered the risk assessment

based on Buchwald’s petition, the State urged reconsideration of the

order on behalf of the department of correctional services (the

department), contending the legislature’s use of the word “adjudication”

in subsection 6 indicates the subsection applies only to individuals

subject to the registry as a result of juvenile adjudications. Under that
reading, the State maintained, Buchwald’s conviction as an adult

rendered him ineligible for modification under subsection 6. The district
                                         5

court held a hearing on the State’s motion, at which time Buchwald

moved to amend his petition to “include consideration of Iowa Code

section 692A.128 in its entirety” as the basis of his argument for

eligibility.1 After granting Buchwald’s motion to amend, the district court

denied the State’s motion for reconsideration and ordered the risk

assessment, agreeing subsection 6 “clearly applie[d] only to juveniles”

but concluding subsections 2 and 5 granted the court discretion to

modify registration requirements provided various statutory criteria were

met.    See id. § 692A.128(5) (“The court may modify the registration
requirements under this chapter.”); see also id. § 692A.128(2) (providing

“[a]n application shall not be granted unless all of the following apply”

and enumerating several conditions).

       The State petitioned our court for a writ of certiorari and moved to

stay the district court order, but we denied the petition and motion. The

department then performed the risk assessment and determined

Buchwald presented a low risk to reoffend.              With the risk assessment

completed, the district court held a new hearing on Buchwald’s eligibility

for modification, at which the parties reiterated their arguments.              The

district court, having previously addressed the arguments, concluded the

assessment      rendered     Buchwald        eligible   for   modification    under

subsection 1 and therefore reduced the duration of Buchwald’s

registration obligation to five years.         Because five years had elapsed

before Buchwald petitioned for modification, the district court ordered

him removed from the registry.

       1Buchwald   also argued at the hearing any interpretation of the modification
provision rendering him ineligible would violate his rights to due process and equal
protection under the Fourteenth Amendment to the United States Constitution and
under article I, section 6 (equal protection) and section 9 (due process) of the Iowa
Constitution.
                                       6

      The State filed a new petition for writ of certiorari challenging the

legality of the district court’s modification and removal order, insisting

Buchwald was ineligible for modification under subsection 6 and

contending he was also ineligible under subsection 1 because he was no

longer subject to any of the forms of corrections supervision set forth in

subsection 1. See id. 692A.128(1) (“A sex offender who is on probation,

parole, work release, special sentence, or any other type of conditional

release may file an application in district court seeking to modify the

registration requirements under this chapter.”). We granted the petition
and transferred the case to the court of appeals.

      As he had in the district court, Buchwald asserted at the court of

appeals that an appropriate interpretation of the text of section 692A.128

allows for modification of his obligation, and that any contrary

interpretation would violate his constitutional rights to due process and

equal protection. The State argued Buchwald’s eligibility for modification

is explicitly foreclosed by the text of subsections 1 and 6 and added that

his constitutional arguments are foreclosed by Iowa Supreme Court

precedent.    The court of appeals sustained the State’s challenge,

concluding   Buchwald    was     not   entitled   to   modification   because

subsection 1 of the statute, by its express terms, requires an offender be

under one of the forms of corrections supervision listed.       Further, the

court of appeals explained, Buchwald’s constitutional challenges were

unpersuasive given our prior caselaw regarding the registry. Finally, the

court of appeals declined to address the applicability of subsection 6,

believing Buchwald had not raised on appeal his ineligibility under

subsection 6. We granted Buchwald’s application for further review of
the court of appeals decision.
                                      7

      II. Scope of Review.

      In certiorari cases we review for errors at law. State v. Iowa Dist.

Ct., 812 N.W.2d 1, 2 (Iowa 2012). We examine the jurisdiction of the

district court and the legality of its actions, and we have said illegality

exists when the court has improperly applied the law. Id. In certiorari

cases alleging violation of a constitutional right, we review de novo the

totality of the circumstances surrounding the challenged ruling on the

constitutional right. State v. Iowa Dist. Ct., 801 N.W.2d 513, 517 (Iowa

2011).
      III. Discussion.

      The State relies on specific statutory language in subsections 1

and 6 to argue Buchwald was ineligible for modification. Buchwald was

ineligible for modification under subsection 1, the State contends,

because the legislature’s use of the present-tense phrase “is on” limits

subsection 1’s application to individuals currently subject to some form

of corrections supervision, and Buchwald is no longer subject to any of

the specified forms of supervision. See Iowa Code § 692A.128(1) (“A sex

offender who is on probation, parole, work release, special sentence, or

any other type of conditional release may file an application [for

modification] . . . .”   (Emphasis added.)).    The State suggests section

692A.128(2) adds further support for this interpretation by requiring that

“[t]he director of the judicial district department of correctional services

supervising the sex offender . . . stipulates to the modification . . . .” Id.

§ 692A.128(2)(e) (emphasis added). This reading is consistent with the

purpose of the statute, the State maintains, because the forms of ongoing

corrections supervision listed can ensure a level of public protection
comparable to the protection provided by the registry.
                                        8

      An interpretation of subsection 1 encompassing individuals not

currently subject to some kind of supervision, the State adds, would

render superfluous subsection 6, which allows individuals “not under the

supervision of the juvenile court or a judicial district judicial department

of correctional services,” to petition for modification. Id. § 692A.128(6).

As noted, the State insists the use of the word “adjudication” in

subsection 6 indicates the subsection applies only to individuals subject

to the registry as a result of juvenile adjudications. Id. (“A sex offender

may be granted a modification if the offender is required to be on the sex
offender registry as a result of an adjudication for a sex offense . . . .”).

The State suggests its reading of subsection 6 necessarily constrains our

interpretation of subsection 1. There would be no need for subsection 6,

the State maintains, if subsection 1 were applicable to individuals not

currently subject to correctional supervision, because that population

would include the population of former juvenile offenders meeting the

conditions of subsection 6.

      Buchwald’s argument on appeal highlights the ambiguity in the

language of the modification provision as a whole. He emphasizes the

permissive phrasing of subsection 1, which establishes an offender under

corrections supervision “may file an application” for modification.            Id.

§ 692A.128(1).   That language, he suggests, says nothing to preclude

individuals   who      have   completed     required   periods   of    corrections

supervision from petitioning, and the language should be read to grant

these individuals an opportunity for modification.               Buchwald also

contests the State’s claim that subsection 6 renders eligible only those

juvenile   offenders    no    longer   subject   to    corrections    supervision.
Examined in its entirety, Buchwald contends, the modification provision

grants him an opportunity to petition for modification. His interpretation
                                    9

is consistent with the statute’s public safety purpose, he insists, because

individuals in his position, having completed their corrections obligations

and satisfied the risk assessment and other statutory prerequisites, fall

squarely within the class the statute is designed to make eligible. Any

contrary interpretation, he argues, would violate his rights to equal

protection and procedural and substantive due process.

      We have not yet had occasion to interpret the modification

provision.   We have often explained we avoid assessing isolated words

and phrases when construing statutory provisions. See, e.g., In re Estate
of Melby, 841 N.W.2d 867, 879 (Iowa 2014). In interpreting provisions of

the prior version of the registration enactment lacking relevant statutory

definitions, we have examined the statutory structure and considered the

contexts in which words are used in construing provisions in a manner

best achieving the statutory purpose. See, e.g., In re S.M.M., 558 N.W.2d
405, 407–08 (Iowa 1997). We have explained the purpose of the registry

is protection of the health and safety of individuals, and particularly

children, from individuals who, by virtue of probation, parole, or other

release, have been given access to members of the public. See State v.

Seering, 701 N.W.2d 655, 667 (Iowa 2005); S.M.M., 558 N.W.2d at 408.

      Because we conclude an appropriate interpretation of subsection 6

resolves the parties’ dispute here, we address only the parties’ arguments

confronting that provision.   The State’s argument regarding the use of

“adjudication” instead of “conviction” in subsection 6 is superficially

sound.   The legislature has employed the concept of adjudication in

select provisions in the amended registry statute to refer very clearly to

individuals having committed crimes as juveniles. See, e.g., Iowa Code
§ 692A.101(7) (defining “convicted” broadly to include adult and juvenile

offenders and referring to juveniles as having been “adjudicated
                                           10

delinquent”); id. § 692A.103(3) (setting forth registration requirements for

individuals “adjudicated delinquent”); cf. id. § 692A.125(4) (addressing

statute’s retroactivity and employing both “conviction” and “adjudication”

without making reference to juvenile or adult status). A closer reading of

the language of subsection 6, however, coupled with a closer examination

of the modification provision and the registration statute, compels us to

conclude subsection 6 renders Buchwald eligible for modification.2

       Subsection 6 grants any “sex offender” required to be on the

registry “as a result of an adjudication for a sex offense” an opportunity
for modification, provided the individual is no longer under juvenile court

or correctional supervision and the department of corrections agrees to

perform a risk assessment. Id. § 692A.128(6). The statute defines sex

offender broadly to include any “person who is required to be registered

under [the statute].” Id. § 692A.101(26). Similarly, the statute defines

sex offense broadly, to include any “indictable offense for which a

conviction has been entered that is enumerated in section 692A.102, . . .

[or] any comparable offense . . . under prior law, or any comparable

offense . . . in [another jurisdiction].”              Id. § 692A.101(27).         Those

definitions appear to do little to limit the applicability of subsection 6.

Against the backdrop of those definitions, however, the provision in

subsection 6 limiting modification relief to only those offenders no longer


       2We   note the legislature’s inclusion of a separate juvenile modification provision
in section 692A.103. See Iowa Code § 692A.103(5) (2011). That section provides a
“juvenile court may, upon motion of the juvenile, and after reasonable notice to the
parties and hearing, modify or suspend the registration requirements if good cause is
shown.” Id. The provision requires, however, the motion “be made and the hearing
shall occur prior to the discharge of the juvenile from the jurisdiction of the juvenile
court.” Id. § 692A.103(5)(a). The provision’s requirement that an offender is currently
subject to juvenile court supervision therefore clearly contrasts with the requirement in
subsection 6 that an offender is not subject to juvenile court supervision. The provision
does not, however, resolve the question of the effect of the additional requirement in
subsection 6 that an offender is not subject to correctional services supervision.
                                     11

under correctional or juvenile court supervision is a natural complement

to subsection 1.      Subsection 1 applies broadly to those offenders

currently subject to corrections supervision, while subsection 6 applies

broadly to those offenders no longer subject to supervision.           See 4

Robert R. Rigg, Iowa Practice Series: Criminal Law § 6:95, at 298 (2013)

(noting individuals not under supervision but still subject to the registry

are eligible for modification under subsection 6).

      A reading of subsections 1 and 6 in tandem is bolstered by

additional interpretive evidence.    We find the use of “adjudication” in
subsection 6 as distinct from “adjudicated delinquent” or “adjudication of

delinquency” particularly instructive in this context. Our legislature has

employed some form of the word “adjudicated” in numerous provisions in

our registration statute. In the vast majority of those instances, the use

is linked very clearly with juvenile status by one or more of the words

“delinquent,” “delinquency,” or “juvenile.” See Iowa Code § 692A.101(7)

(“ ‘Convicted’ means . . . adjudicated delinquent for an act which is an

indictable offense in this state . . . including but not limited to a juvenile

who has been adjudicated delinquent . . . .” (Emphasis added.)); id.

§ 692A.103(1)(d) (noting offender must register “from the date an

adjudicated delinquent is released from placement in a juvenile facility”

(emphasis added)); id. § 692A.103(1)(e) (noting offender must register

“from the date an adjudicated delinquent commences attendance as a

student” (emphasis added)); id. § 692A.103(3) (“A juvenile adjudicated

delinquent . . . shall be required to register . . . unless the juvenile court

waives the requirement . . . .” (Emphasis added.)); id. § 692A.103(4) (“[A]

juvenile [fourteen or older at the time of offense] shall be required to
register if the adjudication was for [certain offenses] . . . . At the time of

adjudication the judge shall make a determination . . . .” (Emphasis
                                       12

added.)); id. § 692A.103(5)(e) (“This subsection does not apply to a

juvenile fourteen years of age or older at the time the offense was

committed if the adjudication was for [certain offenses].” (Emphasis

added.)).

      In two of the remaining instances, our legislature has not explicitly

linked the concept of adjudication with juvenile status, but has, in the

very same clause, juxtaposed “adjudication” with a use of “conviction.”

See id. § 692A.125(4) (“[E]ach conviction or adjudication for a sex offense

requiring     registration,   regardless    of   [when]   such   conviction   or
adjudication occurred . . . , shall be included in determining the tier

requirements pursuant to this chapter.” (Emphasis added.)). But cf. id.

§ 692A.116(2) (“Application . . . shall be made on forms . . . and

accompanied by copies of sentencing or adjudicatory orders with respect

to each offense . . . .” (Emphasis added.)).

      In the only other instances we have found in which a form of

“adjudication” appears in the statute, our legislature has notably

employed it more broadly to mean something other than “adjudicated

delinquent.”      The statute’s definition of criminal or juvenile justice

agency, for example, refers to “an agency or department . . . which

performs as its principal function the apprehension, prosecution,

adjudication, incarceration, or rehabilitation of criminal or juvenile

offenders.”    Id. § 692A.101(8) (emphasis added).        This definition very

clearly sets forth five distinct functions—one of which is adjudication—

entities perform in our justice system, and is structured to indicate (1)

both criminal and juvenile agencies may perform any of the five functions

and (2) both criminal and juvenile offenders may be subject to any of the
five functions.
                                       13

      In much the same way, the statute employs “adjudication” to refer

to individuals of both adult and juvenile status in providing “convicted,”

for purposes of the statute, does not include “a plea, sentence,

adjudication, deferred sentence, or deferred judgment which has been

reversed or otherwise set aside.”       Id. § 692A.101(7) (emphasis added).

We think it unlikely the definition’s use of “adjudication” for purposes of

exemption distinguishes adults having had convictions or adjudications

set aside from juveniles having had adjudications set aside. Instead, it

constitutes another clear use of “adjudication” referring to both adult
and juvenile status, and another use distinct from those instances

clearly linking adjudication with the word “delinquent,” “delinquency,” or

“juvenile.”

      Turning to subsection 6, we note “adjudication” has not been

linked with the concept of “delinquency” as it has been elsewhere to

signify specifically juvenile status, and has not been contrasted with a

use of the word “conviction,” as it has been elsewhere to signify

specifically juvenile status. While subsection 6 does make reference to

“the supervision of the juvenile court,” it also refers, in the same

disjunctive   clause,   to   “a   judicial   district   judicial   department   of

correctional services”—a reference which, for most purposes, will signify

adult status. See id. § 692A.128(6). Given the absence in subsection 6

of the linguistic cues employed elsewhere to suggest adjudication’s

limitation to juvenile status, we conclude the registration chapter’s uses

of “adjudication” referring to both adult and juvenile status must guide

our reading of “adjudication” in subsection 6.

      Our interpretation of “adjudication” in subsection 6 pertaining to
both juvenile and adult offenders is consistent with both the plain

meaning of the term and its use elsewhere in the Code. See Black’s Law
                                         14

Dictionary 47 (9th ed. 2009) (defining adjudication as “the process of

judicially deciding a case” and making no distinction between adult and

juvenile proceedings); see also Iowa Code § 907.1(1) (making no reference

to limitation to juveniles in defining “deferred judgment” as “a sentencing

option whereby both the adjudication of guilt and the imposition of a

sentence are deferred by the court” (emphasis added)); accord Fed. R.

Civ. P. 23(b) (employing “adjudication” in establishing standards for class

action certification and making no distinction between adult and juvenile

status); Doe v. Miller, 216 F.R.D. 462, 467, 471 (S.D. Iowa 2003)
(examining constitutional challenges to prior version of registration

statute   and   certifying   plaintiff   and   defendant   classes   based    on

“enormous” risk of “inconsistent adjudications” as individuals, while

making no distinction between adult and juvenile status).            This usage

evidence favors an interpretation of subsection 6 granting modification

eligibility to those individuals satisfying the various prerequisites of

subsection 6 and the modification provision without limiting its reach to

juvenile offenders.

      In determining the meaning of adjudication in subsection 6, we

have also considered the 2009 Summary of Legislation produced by

Iowa’s Legislative Services Agency (LSA).          The LSA explains these

postenactment summaries are intended to “generally inform[]” interested

individuals and provide “quick reference” to legislation. See Legislative

Services Agency, 2009 Summary of Legislation, at i (Iowa 2009), available

at   https://www.legis.iowa.gov/docs/shelves/summaries/Summary%20

of%20Legislation%202009.pdf [hereinafter 2009 Summary].               The LSA

summary      addresses       the    registration   statute    generally      and
nonexhaustively in two separate chapters—one entitled “Children and

Youth,” and one entitled “Criminal Law, Procedure, and Corrections.”
                                    15

See id. at 69, 87. In the chapter on children and youth, the summary

likely makes reference to section 692A.128(6) in suggesting the statute

“permits an offender required to register as a juvenile who is no longer

under supervision to apply for a modification . . . if the Department of

Corrections agrees to perform a risk assessment . . . .” Id. at 69. The

summary in that chapter makes no reference to the possibility of adult

eligibility under subsection 1 or subsection 6, presumably because the

LSA determined adult eligibility had no relevance to its chapter regarding

legislation affecting children and youth. In its criminal law chapter, the
LSA likely makes reference to section 692A.128(1) in suggesting the

modification provision “permits an offender on probation or parole to file

[a modification application] in district court . . . .”    Id. at 95.     The

summary makes no reference, however, to the eligibility of those

offenders on work release, special sentence, or any other type of

conditional   release—individuals   explicitly   granted   eligibility   under

subsection 1.

      The criminal law chapter in the LSA summary also likely makes

reference to section 692A.128(6) in generally explaining the “division

provides that an offender required to register as a juvenile who is no

longer under supervision may apply for modification . . . .”             2009

Summary, at 95.     That section of the summary gives no indication,

however, of whether any other individuals might be eligible for

modification, or alternatively and perhaps more importantly, whether any

specific classes of individuals might be precluded from petitioning. Given

the general and plainly nonexhaustive treatment of the registration

legislation in both the children and youth chapter and the criminal law
chapter, we are unable to derive helpful interpretive guidance from the

LSA summary.
                                      16

      Instead, in addition to the usage evidence we have examined, our

repeated identification of the registration statute’s purpose of public

protection guides our interpretation of subsection 6. See, e.g., State v.

Willard, 756 N.W.2d 207, 212 (Iowa 2008); Seering, 701 N.W.2d at 667;

S.M.M., 558 N.W.2d at 408. The modification provision includes various

safeguards promoting this purpose: offenders must have completed all

sex offender treatment programs that have been required; offenders must

have completed a risk assessment and have been classified as low risk to

reoffend;   the   district   court   may   gather   “any   evidence   deemed
appropriate” to its determination and conduct a hearing on any

application; and, for purposes of subsection 6, offenders must have

completed any required periods of juvenile court and judicial district

corrections supervision.      An interpretation of subsection 6 rendering

individuals in Buchwald’s position eligible for modification only after

having satisfied each of those requirements balances the registry’s

protective purpose with our legislature’s related recognition—in enacting

the modification provision—of an individual’s interest in removal from

the registry when appropriate. The interpretation favored by the State

could, as Buchwald has argued, raise questions as to whether a

distinction between individuals subject to corrections supervision and

individuals no longer subject to supervision comports with relevant

constitutional principles.      The doctrine of constitutional avoidance

suggests the proper course in the construction of a statute may be to

steer clear of “constitutional shoals” when possible.      Simmons v. State

Pub. Defender, 791 N.W.2d 69, 74 (Iowa 2010).          Our interpretation of

subsection 6 is consistent with our general preference for avoiding
constitutional adjudication where possible.
                                   17

      Based on the language of subsection 6, the structure of the

modification provision, the interpretive guidance from elsewhere in the

registration statute, and the statute’s purpose, we conclude subsection 6

grants modification eligibility to those individuals no longer subject to

corrections supervision who have satisfied the modification provision’s

various prerequisites.    Although we conclude the district court’s

interpretation of subsection 6 was incorrect, we find no illegality in the

district court’s determination Buchwald was eligible for modification of

his registration requirement or the order removing Buchwald from the
registry. Accordingly, we annul the writ.

      IV. Conclusion.

      For the foregoing reasons, we vacate the decision of the court of

appeals and annul the writ.

      WRIT ANNULLED.

      All justices concur except Mansfield, J., who dissents.
                                    18

                              #12–0024, State of Iowa v. Iowa Dist. Court

MANSFIELD, Justice (dissenting).

      I respectfully dissent and would affirm the well-reasoned decision

of the court of appeals. I think Buchwald is not eligible for relief under

either section 692A.128(1) or 692A.128(6), the latter of which is limited to

juvenile adjudications. See Iowa Code § 692A.128(1), (6) (2011).

      Section 692A.128 creates two basic avenues for modification—

subsection 1 and subsection 6.      Subsection 1 is potentially available

when the sex offender is “on probation, parole, work release, special
sentence, or any other type of conditional release.”    Id. § 692A.128(1).

Subsection 6 is potentially available when the sex offender is on the

registry “as a result of an adjudication for a sex offense, the offender is

not under the supervision of the juvenile court or a judicial district

judicial department of correctional services, and the department of

corrections agrees to perform a risk assessment on the sex offender.” Id.

§ 692A.128(6).

      In this case, the applicant, David Buchwald, is no longer on

probation, parole, work release, special release, or any other type of

conditional release. It is also undisputed that Buchwald is not on the

registry because of a juvenile adjudication. Rather, he was convicted of

the sex offense of lascivious acts with a child when he was over the age of

majority.

      Over the State’s objection, the district court granted Buchwald’s

request to modify registration requirements.     The district court agreed

with the State that subsection 6 “quite clearly applies only to juvenile

offenders.”   However, it found it had authority to grant modification
under subsection 1.
                                         19

       We granted the State’s petition for certiorari and transferred the

case to the court of appeals. That court ruled, I believe correctly, that

Buchwald could not obtain modification of his registration requirements.

It observed that subsection 1 “is written in the present tense.              By its

terms, modification under this subsection is only available to sex

offenders who are on some type of conditional release at the time they

apply for a modification.” I agree.

       The court of appeals also overruled Buchwald’s argument that it

would be unconstitutional to preclude “off paper” adult sex offenders like
him from seeking modification of their registration requirements.                 In

doing so, the court cited precedent from our court upholding the severe

pre-2009 residency restrictions on sex offenders under the rational basis

test. See State v. Seering, 701 N.W.2d 655, 665–66 (Iowa 2005); Wright

v. Iowa Dep’t of Corr., 747 N.W.2d 213, 216–17 (Iowa 2008).

       In a footnote, the court of appeals declined to consider subsection

6, noting that the district court had rejected that argument and

Buchwald had not asserted it on appeal.

       This led to Buchwald’s application for further review in this court.

In his application, Buchwald raised only subsection 1 and his

constitutional arguments. He did not bring his subsection 6 argument to

our attention, just as he did not mention it in his original appellate brief.

       Now, however, my colleagues resurrect subsection 6.3 They assert

that “adjudication” in section 692A.128(6) includes criminal convictions


       3To  be clear, I am not arguing my colleagues are doing anything improper in
reaching subsection 6. The situation here is identical to that in King v. State, 818
N.W.2d 1 (Iowa 2012). We are affirming the district court on a ground that was raised
below and rejected by that court, and that the appellee then chose not to brief on
appeal. See id. at 11–12 (noting that “[a]ppellants and appellees stand in different
positions”). Because the parties argued the point below, fairness is assured and we
                                          20

and is not limited to juvenile adjudications. Accordingly, they find that

Buchwald may modify his registration requirements. I think this is the

wrong reading of the statute for several reasons.

       To begin with, my colleagues cite no examples—none—in chapter

692A where the word “adjudication” has been used to include criminal

convictions.      To the contrary, time and again, when the terms

“adjudicated,” “adjudication,” or “adjudicatory” appear elsewhere in

chapter 692A, they refer to juvenile adjudications of delinquency. See,

e.g., Iowa Code §§ 692A.101(7), .103(1)(d), .103(1)(e), .103(3), .103(4),
.103(5)(e), .116(2), .125(4). In each of the foregoing instances, one of two

things is true. Either the word “adjudicated” is accompanied by the word

“delinquent” or the word “juvenile,” see, e.g., id. §§ 692A.101(7),

.103(1)(d), .103(1)(e), .103(3), .103(4), .103(5)(e), or the legislature has

juxtaposed the word “adjudication” or “adjudicatory” with the word

“conviction” or “sentencing” and put the word “or” in between, thus

indicating that an adjudication for purposes of chapter 692A is

something different from what occurs in a criminal proceeding, see, e.g.,

id. §§ 692A.116(2), .125(4).

       Furthermore, “convicted”—as defined in chapter 692A—includes

anyone who is “found guilty of, pleads guilty to, or is sentenced or

adjudicated delinquent for an act which is an indictable offense.” See id.

§ 692A.101(7). This further demonstrates that when it drafted chapter

692A in 2009, the legislature intended adjudication to mean something

narrower than a criminal conviction—not the other way around.4
________________________
have discretion to reach an argument even though the appellee didn’t brief it to us. See
id.
       4My  colleagues assert that section 692A.101(8) supports their position because
“adjudication” as used there means “something other than” an adjudication of
delinquency. That section provides:
                                          21

       In addition, the June 2009 Summary of Legislation prepared by

the Legislative Services Agency (LSA) at the end of the legislative session

speaks to the intended scope of subsection 6. It states, “The Act also

permits an offender required to register as a juvenile who is no longer

under supervision to apply for a modification of the registry requirements

if the Department of Corrections agrees to perform a risk assessment on

the sex offender.”      See Legislative Services Agency, 2009 Summary of

Legislation, at 69 (Iowa 2009), available at https://www.legis.iowa.gov/

docs/shelves/Summaries/Summary%20of%20Legislation%202009.pdf.
The LSA further explains:

      MODIFICATION.          The division permits an offender on
      probation or parole to file an application in district court
      seeking to modify the registration requirements. The court
      may modify the registration requirements if all of the
      following apply: the date of commencement of the
      requirement to register occurred at least two years prior to
      the filing of the application for a tier I offender, or five years
      for a tier II or tier III offender; the offender has successfully
      completed all sex offender treatment programs that have
      been required; a risk assessment has been completed and
      the offender has been classified as a low risk to reoffend; the
      offender is not incarcerated at the time the application is
      filed; and the director or the director’s designee of the district
      department supervising the offender stipulates to the
      modification. The court may, but is not required to, conduct
      a hearing on the application to hear any evidence deemed
________________________
       “Criminal or juvenile justice agency” means an agency or department of
       any level of government or an entity wholly owned, financed, or
       controlled by one or more such agencies or departments which performs
       as its principal function the apprehension, prosecution, adjudication,
       incarceration, or rehabilitation of criminal or juvenile offenders.
Iowa Code § 692A.101(8) (2011).
I confess to some uncertainty about the meaning of this definition, which appears to be
taken verbatim from chapter 692. See id. § 692.1(7). However, for my colleagues’ point
about subsection 692A.101(8) to have any force, they need to explain what they think
that subsection means. Is a court a “criminal or juvenile justice agency”? If so, then
this may be one instance—the only one—where “adjudication” in chapter 692A includes
a criminal conviction.    However, my colleagues appear unwilling to reach this
conclusion.
                                         22
      appropriate by the court prior to making a determination as
      to modification.

      The division provides that an offender required to register as
      a juvenile who is no longer under supervision may apply for
      modification of the registration requirements if the
      Department of Corrections agrees to perform a risk
      assessment on the offender. All other provisions relating to
      a modification shall apply to such an application for a
      modification except that the offender is not required to
      obtain a stipulation from the director or the director’s
      designee of the district department of correctional services.

Id. at 95. Although this publication was prepared by LSA, and is not

part of the legislation itself, it “generally informs persons of the contents”

of legislation and supports my view that the legislature intended to limit

subsection 6 to juvenile adjudications. Id. at i.

      Furthermore,     as   the    State      points    out,   reading   the   term

“adjudication”   to   include     both   criminal      convictions   and   juvenile

adjudications would render this very language superfluous.                     The

subsection begins, “A sex offender may be granted a modification if the

offender is required to be on the sex offender registry as a result of an

adjudication for a sex offense . . . .” Iowa Code § 692A.128(6). However,

if all “individuals no longer subject to corrections supervision who have

satisfied the modification provision’s various prerequisites” are eligible,

as the majority holds, the entire phrase “as a result of an adjudication
for a sex offense” becomes unnecessary. In contrast, if the legislature’s

use of adjudication was intended to refer only to juvenile adjudications,

as in other sections of the chapter, the choice of language in subsection

6 has a purpose—to narrow its applicability from all sex offenders

required to register under the statute, to only those required to do so as

a result of a juvenile adjudication. See Neal v. Annett Holdings, Inc., 814
N.W.2d 512, 520 (Iowa 2012) (“In interpreting a statute, each term is to

be given effect, and we will not read a statute so that any provision will
                                           23

be rendered superfluous.”            (Citations and internal quotation marks

omitted.)).5

       I concede that if you go far afield, you can find examples of the

word “adjudication” covering things other than juvenile adjudications, for

example, in the federal class action rule. See Fed. R. Civ. P. 23(b). The

problem with this is that we are supposed to refer to “similar statutes”—

not unrelated ones—in interpreting an undefined term in a statute. See

Schaefer v. Putnam, 841 N.W.2d 68, 78 (Iowa 2013). Also, statutes are

supposed to be interpreted as an integrated whole, see State v. Adams,
810 N.W.2d 365, 377 (Iowa 2012), and we are dealing with a chapter

(692A) that was enacted as a single package by the legislature in 2009.

See 2009 Iowa Acts ch. 119. I think chapter 692A’s usage is consistent,

and the legislature’s intent is clear.

       Turning to Buchwald’s constitutional arguments, I agree with the

court of appeals that they are essentially foreclosed by our prior caselaw.

The legislature’s policy choice in section 692A, while perhaps not my

policy choice, was to allow modifications of sex offender registry status to

be sought only by (1) offenders who are under current supervision and

(2) persons who had committed their offenses as juveniles and have

completed their supervision (assuming the offense was not serious


       5I  note that subsection 6 applies when the previously adjudicated offender is
“not under the supervision of the juvenile court or a judicial district judicial department
of correctional services.” Iowa Code § 692A.128(6) (emphasis added). Normally juveniles
who have been adjudicated delinquent would not be under the supervision of a judicial
district judicial department of correctional services for that offense. However, a juvenile
who was adjudicated delinquent for a sex offense could subsequently be under
correctional services supervision for a non-sex-related offense. Such a person would be
able to seek modification under subsection 1, and upon completion of that supervision
would be able to seek modification under subsection 6. The point remains: Reading “an
adjudication” in subsection 6 as meaning “a juvenile adjudication” gives effect to all the
statutory language, whereas reading it to include criminal convictions does not.
                                      24

enough to warrant the juvenile being tried as an adult).6          This policy

meets the rational basis test because it limits modifications to those who

are currently under some form of supervision or who may be less

culpable and more capable of change because they committed their sex

offenses as juveniles and were tried for those offenses as juveniles.

      For the foregoing reasons, I respectfully dissent.




      6As   noted by my colleagues, a separate provision in chapter 692A allows
juveniles who are currently under the supervision of the juvenile court to seek
modification of their registration status. See Iowa Code § 692A.103(5).